UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     BARRINGTON L. MYVETT,                           DOCKET NUMBER
                   Appellant,                        DC-0752-12-0189-B-1

                  v.

     COURT SERVICES AND OFFENDER                     DATE: February 5, 2015
       SUPERVISION AGENCY FOR DC,
                  Agency.



                THIS FINAL ORDER IS NO NPRECEDENTIAL 1

           Barrington L. Myvett, Washington, D.C., pro se.

           Carrie Bland and Larry G. Ward, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the remand initial decision,
     which sustained the appellant’s removal. Generally, we grant petitions such as
     this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the remand initial decision, which is now the Board’s final decision. 5 C.F.R.
     § 1201.113(b).
¶2        The agency removed the appellant on three charges: (1) mishandling of
     confidential agency information; (2) engaging in disruptive conduct; and
     (3) failure to cooperate during an agency investigation.      Remand Appeal File
     (RAF), Tab 63 at 105-12, 146-51. The administrative judge found the appellant’s
     subsequent appeal untimely filed and dismissed it on that basis, but the Board
     found that the appellant had timely filed his appeal at the wrong agency and
     remanded it to the regional office for adjudication on the merits. MSPB Docket
     No. DC-0752-12-0189-I-1, Initial Appeal File, Tab 14, Initial Decision; MSPB
     Docket No. DC-0752-12-0189-I-1, Petition for Review File, Tab 10, Remand
     Order (Jan. 14, 2013). After holding a hearing, the administrative judge sustained
     the agency’s charges but not all of the specifications therein.     RAF, Tab 190,
     Remand Initial Decision (RID) at 2-22. The administrative judge also found that
     the appellant failed to establish his affirmative defenses of retaliation for prior
     equal employment opportunity (EEO) activity, sex discrimination based on
     disparate treatment, hostile work environment, harmful error, and violation of due
     process.   RID at 22-33.    Lastly, the administrative judge determined that the
                                                                                              3

     agency established a nexus between its action and the efficiency of the service
     and did not abuse its discretion in selecting the penalty of removal. RID at 33-37.
¶3         In his petition for review, the appellant argues that the administrative judge
     was too lenient in sanctioning the agency, questions some of the administrative
     judge’s fact finding, and disagrees with the disposition of his affirmative
     defenses. Petition for Review (PFR) File, Tab 3. The agency did not respond.
     With his petition for review, the appellant provides several documents, including
     a blank performance appraisal form, the March 22, 2012 affidavit of the Director
     of the agency’s Office of Professional Responsibility (OPR), a December 17,
     2007 memorandum from the agency’s Associate Director of Community
     Supervision Services, and an agency EEO complaint form he signed on
     February 9, 2012. 2 Id. at 10-26. He does not assert, nor does it appear, that any
     of these documents were unavailable despite his due diligence before the record
     closed below. Under 5 C.F.R. § 1201.115, the Board will not consider evidence
     submitted for the first time with the petition for review absent a showing that it
     was unavailable before the record was closed despite the party’s due diligence.
¶4         Sanctions may be imposed upon a party for failure to follow the Board’s
     regulations. Williams v. Office of Personnel Management, 71 M.S.P.R. 597, 603
     (1996), aff’d, 119 F.3d 16 (Fed. Cir. 1997) (Table).           The Board’s regulations
     authorize an administrative judge to impose sanctions upon a party “as necessary
     to serve the ends of justice,” within her sound discretion; such a determination
     will only be reversed upon a showing that the administrative judge abused that
     considerable discretion.       See, e.g., Pecard v. Department of Agriculture,
     115 M.S.P.R. 31, ¶ 18 (2010) (denial of sanctions is subject to the abuse of

     2
       The appellant also includes copies of email correspondence regarding the difficulty he
     experienced with the Board’s e-appeal system in filing h is petition for review. PFR
     File, Tab 3 at 27-30. Although the appellant filed h is petition for review on the day
     after it was due, he has documented his attempt to file it on the due date, as well as h is
     difficu lty with the Board’s e-appeal system. I d. at 27-30. We therefore find good cause
     for the appellant’s brief delay in filing his petition for review.
                                                                                            4

     discretion standard of review); 5 C.F.R. § 1201.43. Moreover, the abuse of
     discretion standard is “a very high standard” which allows for “great deference.”
     Lipscomb v. Department of Defense, 69 M.S.P.R. 484, 487 (1996).
¶5         The record reflects that the appellant made numerous motions to compel
     and to sanction the agency and that the administrative judge ultimately granted
     the appellant’s motion for sanctions, despite her finding that the appellant was not
     prejudiced by the agency’s untimely responses. See RAF, Tab 178 at 2. In his
     petition for review, the appellant challenges the administrative judge’s sanction,
     which forbade the agency from admitting any further documents, see id., because
     he instead sought an adverse inference against the agency for its noncompliance,
     PFR File, Tab 3 at 5. Although the appellant asserts that the agency failed to
     produce two EEO investigation reports, he describes only one, 3 the report of an
     investigation conducted in February-April 2012, pertaining to the May 2007
     hostile work environment claim that led to criminal charges against him. 4 Id.
     at 6. The record contains the report of an investigation conducted in a different
     time frame, March-June 2008, which does not specifically address the May 2007
     episode to which the appellant refers.        See RAF, Tab 59.       Nevertheless, the
     administrative judge noted in her September 13, 2013 order that discovery had
     concluded in this matter. See RAF, Tab 166 at 2. Although the appellant made
     subsequent submissions in which he complained that the agency had failed to
     produce other documents, e.g., RAF Tab 168 at 3, he did not do so regarding the
     EEO investigation reports and his submissions instead indicate that he possessed
     the reports he sought, e.g., RAF Tabs 171, 174. Moreover, the record includes
     3
       The appellant appears to indicate that the agency produced one of these reports
     “almost a year later,” but he provides no further information. PFR File, Tab 3 at 5.
     4
       The appellant also asserts that an email message from an agency witness “clearly
     states” that the incident was not investigated, but he does not cite to an email message
     but to the OPR Director’s affidavit mentioned above. PFR File, Tab 3 at 6, 21-23.
     Nevertheless, the appellant’s assertions in this regard cast doubt on his insistence that
     there is an unproduced EEO report of investigation rather than just an unorganized
     assortment of memoranda and reports about the incidents involved.
                                                                                             5

     several documents regarding the episode in which the agency placed the appellant
     on administrative leave, barred him from its facilities, and had him arrested when
     he subsequently tried to enter one of those facilities, notably including the
     District of Columbia Metropolitan Police Department’s arrest report. E.g., RAF,
     Tab 63 at 95-102.
¶6         Importantly, the initial decision reflects that the administrative judge did
     not sustain several specifications of the agency’s second charge because she
     found that it was unclear whether the agency ever provided the appellant with the
     statements of the relevant witnesses or gave him an opportunity to respond to the
     OPR investigation involved. RID at 19. Specifically, the administrative judge
     declined to sustain the specifications in which the agency alleged that the
     appellant lurked in an unnamed employee’s cubicle, that he repeatedly telephoned
     an agency office without identifying himself, or that he cryptically told a
     coworker that “something was going to happen in two weeks.” RID at 19. The
     administrative judge’s decision not to sustain those specifications addressed
     many, if not all, of the appellant’s contentions regarding the agency’s discovery
     response and effectively granted the adverse inference that the appellant
     requested, at least pertaining to those specifications. 5 Accordingly, we find that
     the administrative judge did not abuse her considerable discretion concerning
     discovery and sanctions in this matter.
¶7         The administrative judge nevertheless sustained the agency’s second charge
     because the remaining specifications that the agency proved were sufficient to
     sustain the overall charge, i.e., Engaging in Disruptive Conduct Which Affected
     the Work Environment. RID at 9-20 (citing Crawford-Graham v. Department of
     Veterans Affairs, 99 M.S.P.R. 389, ¶ 19 (2005) (proof of a single specification is
     sufficient to prove the underlying charge)). Importantly, the administrative judge

     5
       The administrative judge’s determination in th is regard also addresses the violation of
     due process that the appellant claims in his petition for review. See PFR File, Tab 3
     at 8-9.
                                                                                      6

     noted that the appellant did not specifically deny the charge, and he neither
     testified nor did he call any witnesses to rebut the testimony she cited in support
     of her findings. RID at 19. We agree with the administrative judge’s decision to
     sustain the remaining specifications, as well as with her determination that the
     sustained specifications are sufficient to establish that the appellant engaged in
     disruptive conduct as alleged and to sustain the charge at issue.
¶8        The appellant also raises the issue of laches, asserting that the agency did
     not issue its notice of proposed removal by December 28, 2007. PFR File, Tab 3
     at 6. Laches is an equitable defense that bars an action when an unreasonable
     delay in bringing the action has prejudiced the person against whom the action is
     taken.   E.g., Hoover v. Department of the Navy, 957 F.2d 861, 863 (Fed. Cir.
     1992).   The party asserting laches must prove both unreasonable delay and
     prejudice.   Id.   The administrative judge found that the appellant failed to
     demonstrate that the agency’s alleged delay prejudiced him. RID at 27-28. In his
     petition for review, the appellant again claims that the agency’s delay in issuing
     its notice of proposed removal prejudiced him. See ID at 27-28; see also PFR
     File, Tab 3 at 6. In support of his claim of prejudice, the appellant cites the
     sanctions that the administrative judge placed on the agency for its delay in
     responding to his discovery requests, claims that a number of unnamed agency
     witnesses could not remember events, and asserts that his supervisor did not
     remember the identity of an employee who had accused the appellant of lurking
     around her desk. PFR File, Tab 3 at 6. As noted above, the administrative jud ge
     ultimately sanctioned the agency for its untimely discovery responses and
     specifically did not sustain the specification in which the agency alleged that the
     appellant lurked around his coworker’s desk. Moreover, even if, as the appellant
     alleged, the agency unreasonably delayed proposing his removal, the appellant
     has failed to demonstrate that such delay prejudiced him.
¶9        Next the appellant argues that his January 6, 2008 satisfactory performance
     appraisal, particularly respecting confidentiality and working with others, is
                                                                                   7

inconsistent   with   sustaining the   first   and   second   charges,   Mishandling
Confidential Agency Information and Engaging in Disruptive Conduct Which
Affected the Work Environment. PFR File, Tab 3 at 6-7; see RAF, Tabs 31-41.
As noted above, the performance appraisal form that the appellant filed with his
petition for review is blank.    See PFR File, Tab 3 at 10-20.           Although the
appellant claims that the pertinent performance appraisal “is already in the
system,” the appellant does not identify whether that performance appraisal is a
part of the record and, if so, where in the record it may be found. Id. at 6-7.
Regarding the first charge, the appellant argues that his satisfactory performance
appraisal in the critical elements of Subject Matter Knowledge and Information
Management precludes the administrative judge from finding that he mishandled
confidential agency information. Id. Concerning the second charge, the appellant
contends that his satisfactory performance appraisal on the critical element of
Interpersonal Skills precludes the administrative judge from finding that he
engaged in disruptive conduct which affected the work environment. Id. at 7.
However, the appellant fails to identify a satisfactory performance appraisal in
the record that coincides with the time frames identified in the agency’s notice of
proposed removal, i.e., December 2006-May 2007. See RAF, Tab 63 at 105-12.
Additionally, the fact that the appellant previously (or subsequently) received a
satisfactory performance appraisal in an element pertinent to the charges in this
matter does not mean that he did not commit the specific misconduct which the
administrative judge found that the agency established by preponderant evidence. 6




6
  To the extent the appellant did receive a satisfactory January 6, 2008 performance
appraisal, it would not provide a basis for disturbing the administrative judge’s
determination that the agency’s penalty promoted the efficiency of the service. In
relevant part, while improvement in the appellant’s conduct relating to the charged
misconduct might be considered to be a mitigating factor, see, e.g., Adams v.
Department of Labor, 112 M.S.P.R. 288, ¶¶ 19, 21 (2009), it would not outweigh the
aggravatin g factors in this case.
                                                                                       8

¶10        Citing text from a decision on his EEO complaint, and claiming that the
      instant matter is a continuation of that case, the appellant asserts that the
      administrative judge failed to rule on any of his affirmative defenses. PFR File,
      Tab 3 at 8-9. The appellant cites text that indicates that the decision on that EEO
      complaint was a default judgment. Id. at 9. As such, there was no decision on
      the specific merits of the appellant’s discrimination claims.       Moreover, the
      remand initial decision reflects that the administrative judge considered, and
      ruled on, the appellant’s affirmative defenses.    RID at 22-33.      Further, with
      regard to the appellant’s discrimination and retaliation defenses, we agree with
      the administrative judge that the agency established that it had a legitimate
      nondiscriminatory reason for the appellant’s removal and that its reason for doing
      so was neither false nor pretextual. See RID at 24-25. We also agree that the
      appellant failed to establish that the agency subjected him to a hostile work
      environment or that it committed harmful error or violated the appellant’s due
      process in the events at issue in this matter. See RID at 26-33. Lastly, although
      the appellant does not specifically challenge the finding, we agree with the
      administrative judge that the agency established a nexus between the appellant’s
      misconduct and the efficiency of the service, that the deciding official considered
      the relevant factors, and that the penalty is reasonable given the facts and
      circumstances presented. RID at 33-37.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.

      Discrimination Claims: Administrative Review
            You may request review of this final decision on your discrimination
      claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
      of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
      submit your request by regular U.S. mail, the address of the EEOC is:
                                                                                    9

                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
                                                                           10

prepayment of fees, costs, or other security.   See 42 U.S.C. § 2000e-5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                         ______________________________
                                       William D. Spencer
                                       Clerk of the Board
Washington, D.C.